NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
WOODROW WOODS and MARINE E}H~IAUST
SYSTEMS, INC.,
Plaintiffs-Appellees,
V.
DEANGELO MARINE EXHAUST, INC.,
Defen,do:n,t-Appellant.
2010-1478
Appea1 from the United S1;ates District C0urt for the
S0uthern District of F10rida in case n0. 08-CV-81579,
Judge Danie1 T.K. Hur1ey.
WOODROW WOODS and MARINE EXHAUST
SYSTEMS, INC.,
Plaintiffs-Appellants,
V.
DEANGELO MARINE EXHAUST, INC.,
Defendan.t-Appellee.
2010-1509

WOODS V. DEANGELO MARIN'E 2
Appeal from the United States District Court for the
Southern District of Florida in case no. 08-CV-81579,
Judge Daniel T.K. Hurley.
ON MOTION
Before LOURIE, GAJARSA, and LINN, Circuit Judges.
LINN, C'ircuit Judge.
0 R D E R
Woodrow Woods et al. (Woods) and DeAngelo Marine
Exhaust, Inc. respond to the court’s order directing them
to respond concerning the timeliness of their appeals.
The district court entered judgment on June 8, 2010.
On the same day, Woods moved to amend the judgment to
include a permanent injunction. The district court
granted the motion in part on June 30, 2010 and on July
6, 2010 entered a permanent injunction. DeAngelo filed a
notice of appeal seeking review of the permanent injunc-
tion, final judgment, and other orders on August 4, 2010.
Woods filed a notice of appeal on August 19, 2010, 15 days
after DeAngel0'S appeal.
DeAngelo's appeal appears to be timely from the entry
of the permanent injunction Any arguments concerning
the timeliness of DeAngelo’s appeal regarding the judg-
ment may be included in the briefs. The court further
determines that Wo0ds’ appeal is untimely and thus must
be dismissed Woods’ appeal was not filed within 30 days
of the entry of judgment or injunction Although Fed. R.
App. P. 4(a)(3) also allows a party to file a notice of appeal
within 14 days after another party filed a notice of appeal
Woods filed its notice of appeal 15 days after DeAngelo’s
appeal was filed Thus, Wo0ds’ appeal is untimely.

3
WOODS V. DEANGELO M.ARINE
Accordingly,
IT lS ORDERED THATC
(1) Woods' appeal, 2010-1509, is dismissed as un-
timely.
(2) The stay of briefing is lifted. DeAngelo’s brief is
due within 30 days of the date of filing of this order.
(3) The revised official caption for 2010-1478 is re-
flected above.
(4) Each side shall bear its own costs in 2010-1509.
FoR THE CoURT
FEB 0 9 2llll lsi Jan Horbaly
Date J an Horbaly
Clerk
cc: Jennifer E. Simpson, Esq.
S
Michael C. Cesarano, Esq. u_8_ coun.f,:g;£~?PEALs ma
Tl'lE FEDEMl. ClRCUlT
FEB 0 9 2011
.|AN |'|DRBAl.Y
0LEN£